DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 11, 13, 19-22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (EP3683997A1, Priority Date: Sept 11, 2018) in view of Intel (“NR MIMO layer configuration”, R4-1814549, 3GPP TSG-RAN WG4 Meeting #89, Spokane USA, 12–16 November 2018).

Regarding claim 1, Li’997 discloses a method for wireless communications by a user equipment (UE) (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), comprising: 
receiving a configuration of one or more groups (see, carrier aggregation groups, par 0085) of component carriers (CCs) and, for each group of CCs, one or more sets of configured maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set includes a configured maximum number of MIMO layers associated with each CC in the group (see, the combination of configured supported MIMO layers number for each carrier on different Band combination, par 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: 
receiving an indication of at least one of the one or more sets; and 
determining the configured maximum number of MIMO layers associated with each CC in the corresponding group of CCs based on the indication.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receiving an indication of at least one of the one or more sets (see, gNB selects the particular capability of different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, implies indication of set by informing UE the respective parameter); and 
determining the configured maximum number of MIMO layers associated with each CC in the corresponding group of CCs based on the indication (see, UE receives information from the gNB on the exact parameters used on the particular CC and configures MIMO layer configuration on the HW, p2 section 2 third paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).

Regarding claim 3, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein each set includes the same configured maximum number of MIMO layers (see, fig. 6, eight layers of MIMO as MIMO capability, par 0078) associated with each CC in the group (see, fig. 6, configured eight layers of MIMO for carrier on band 1, band 2 and band 3 according to fig. 6, par 0078 and 0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118).

Regarding claim 4, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein one or more of the groups of CCs (see, multiple carrier aggregation groups, par 0073) comprises CCs in a same band (see, a carrier aggregation group 1 including two CCs on Band 1 and two CCs on Band 2, par 0073).

Regarding claim 6, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: wherein the one or more groups and the associated one or more sets are configured via semi-static radio resource control (RRC) signaling.

see, maximum MIMO layer RRC configuration, p1 section 1) discloses: wherein the one or more groups and the associated one or more sets are configured via semi-static radio resource control (RRC) signaling (see, gNB selects the particular capability of different sets and informs UE via semi-static RRC configuration on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 paragraph 2-4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).

Regarding claim 7, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising sending an indication of one or more preferred groupings of CCs (see, fig. 9 s920-s930, terminal device reports carrier aggregation capability (includes a quantity of carriers and a bandwidth of a carrier in a carrier aggregation group supported by the terminal device) and the baseband capabilities (includes maximum quantity of the carriers in the carrier aggregation group) after determining carrier aggregation group and baseband capability, par 0125-0126), wherein the configuration is based on the indication (see, fig. 9 S940, network device determines configuration information of the terminal device based on the carrier aggregation capability and the baseband capabilities, par 0127).

Regarding claim 8, Li’997 discloses the method of claim 7 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication is provided as capability information or assistance information (see, fig. 9 s920-s930, terminal device reports carrier aggregation capability (includes a quantity of carriers and a bandwidth of a carrier in a carrier aggregation group supported by the terminal device) and the baseband capabilities (includes maximum quantity of the carriers in the carrier aggregation group) after determining carrier aggregation group and baseband capability, par 0125-0126).

Regarding claim 11, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication of the at least one set is received on one of the CCs in the associated group of CCs (see, fig. 9 S950, network device determines the MIMO capability supported on the first carrier included in the carrier aggregation group reported by UE as target baseband capability on the first carrier and sends the configuration information for the carrier aggregation group to the terminal device, par 0019 and 0129-0130).

Regarding claim 13, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the configuration of one or more groups of CCs and one or more sets of configured maximum number of MIMO layers comprises (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118). 
Li’997 discloses all the claim limitations but fails to explicitly teach: 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for uplink; and 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for downlink.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for uplink (see, gNB selects the particular capability of different sets and informs UE on the respective parameters for UL/DL to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph); and 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for downlink (see, gNB selects the particular capability of different sets and informs UE on the respective parameters for UL/DL to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The p2 section 2 first paragraph).

Regarding claim 19, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising: sending an indication of a capability of the UE of supported band combinations, supported maximum number of MIMO layers per-band or per band in a band combination, or both (see, terminal device sends antenna capability to indicate at least one of an antenna quantity supported by the terminal device in each of at least one band and a total antenna quantity supported by the terminal device in each of at least one band combination, par 0099. Noted, the examiner picks an option to reject).

Regarding claim 20, Li’997 discloses a method for wireless communications by a base station (BS) (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), comprising: 
configuring a user equipment (UE) with one or more groups (see, carrier aggregation groups, par 0085) of component carriers (CCs) and, for each group of CCs, one or more sets of configured maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, network device sends configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different sets equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each see, the combination of configured supported MIMO layers number for each carrier on different Band combination, par 0088).
 Li’997 discloses all the claim limitations but fails to explicitly teach:  sending an indication to the UE of at least one of the one or more sets.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: sending an indication to the UE of at least one of the one or more sets (see, gNB selects the particular capability of different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, implies indication of set by informing UE the respective parameter).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).


Regarding claim 21, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein each set includes the same configured maximum number of MIMO layers (see, fig. 6, eight layers of MIMO as MIMO capability, par 0078) associated with each CC in the group (see, fig. 6, configured eight layers of MIMO for carrier on band 1, band 2 and band 3 according to fig. 6, par 0078 and 0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118).

Regarding claim 22, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein one or more of the groups of CCs (see, multiple carrier aggregation groups, par 0073) comprises CCs in a same band (see, a carrier aggregation group 1 including two CCs on Band 1 and two CCs on Band 2, par 0073).

Regarding claim 24, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: wherein the one or more groups and the associated one or more sets are configured via semi-static radio resource control (RRC) signaling.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: wherein the one or more groups and the associated one or more sets are configured via semi-static radio resource control (RRC) signaling (see, gNB selects the particular capability of different sets and informs UE via semi-static RRC configuration on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 paragraph 2-4).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).

Regarding claim 25, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising receiving an indication from the UE of one or more preferred groupings of CCs (see, fig. 9 s920-s930, network device receives report of carrier aggregation capability (includes a quantity of carriers and a bandwidth of a carrier in a carrier aggregation group supported by the terminal device) and the baseband capabilities (includes maximum quantity of the carriers in the carrier aggregation group) after determining carrier aggregation group and baseband capability, par 0125-0126), wherein the configuration is based on the indication (see, fig. 9 S940, network device determines configuration information of the terminal device based on the carrier aggregation capability and the baseband capabilities, par 0127).

Regarding claim 26, Li’997 discloses the method of claim 25 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication is received as capability information or assistance information (see, fig. 9 s920-s930, network device receives report of carrier aggregation capability (includes a quantity of carriers and a bandwidth of a carrier in a carrier aggregation group supported by the terminal device) and the baseband capabilities (includes maximum quantity of the carriers in the carrier aggregation group) after determining carrier aggregation group and baseband capability, par 0125-0126).

Regarding claim 28, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein the indication of the at least one set is provided on one of the CCs in the associated group of CCs (see, fig. 9 S950, network device determines the MIMO capability supported on the first carrier included in the carrier aggregation group reported by UE as target baseband capability on the first carrier and sends the configuration information for the carrier aggregation group to the terminal device, par 0019 and 0129-0130).

Regarding claim 29, Li’997 discloses an apparatus for wireless communications (see, fig. 1-2 and 13,  terminal device in communications system performs information transmission method between terminal and network device, par 0054, 0058, 0158), comprising: 
at least one processor (see, fig. 13, processor 1310 include one or more processors, par 0158-0159); and
 a memory (see, fig. 13, memory 1330, par 0158) coupled to the at least one processor, the memory comprising code executable by the at least one processor (see, memory 1330 stores program code to be run by processor 1310, par 0162) to cause the apparatus to: 
receive a configuration of one or more groups (see, carrier aggregation groups, par 0085) of component carriers (CCs) and, for each group of CCs, one or more sets of configured maximum number of multiple-input multiple-output (MIMO) see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different set equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set P+S Ref. No.: 195786USQUALCOMM Ref. No.: 19578634 includes a configured maximum number of MIMO layers associated with each CC in the group (see, the combination of configured supported MIMO layers number for each carrier on different Band combination, par 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach:  
receive an indication of at least one of the one or more sets; and 
determine the configured maximum number of MIMO layers associated with each CC in the corresponding group of CCs based on the indication.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receive an indication of at least one of the one or more sets (see, gNB selects the particular capability of different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, implies indication of set by informing UE the respective parameter); and 
determine the configured maximum number of MIMO layers associated with each CC in the corresponding group of CCs based on the indication (see, UE receives information from the gNB on the exact parameters used on the particular CC and configures MIMO layer configuration on the HW, p2 section 2 third paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).

Regarding claim 30, Li’997 discloses an apparatus for wireless communications (see, fig. 1-2 and 14,  network device in communications system performs information transmission method between terminal and network device, par 0054, 0058, 0166), comprising: 
at least one processor (see, fig. 14, processor 1410, par 0166); and 
a memory (see, fig. 14, memory 1430, par 0166) coupled to the at least one processor, the memory comprising code executable by the at least one processor (see, memory 1430 store program code to be run by processor 1410, par 0170) to cause the apparatus to: 
configure a user equipment (UE) with one or more groups (see, carrier aggregation groups, par 0085) of component carriers (CCs) and, for each group of CCs, one or more sets of configured maximum number of multiple-input multiple-output (MIMO) layers (see, fig. 2 step S230-S240, network device sends configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087. Noted 1, configured number of MIMO layers on each carrier in different band combination to be supported can be equated to one set of configured maximum number of MIMO layers, par 0063, 0088. Noted 2, different sets equates to different maximum quantity of MIMO layers due to different carrier number used in each band as example shown in carrier aggregation group range, par 0117-0118), wherein each set includes a configured maximum number of MIMO layers associated with each CC in the group (see, the combination of configured supported MIMO layers number for each carrier on different Band combination, par 0088).
Li’997 discloses all the claim limitations but fails to explicitly teach: send an indication to the UE of at least one of the one or more sets.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: sending an indication to the UE of at least one of the one or more sets (see, gNB selects the particular capability of different sets and informs UE on the respective parameters to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph. Noted, implies indication of set by informing UE the respective parameter).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).

Claims 2, 10, 15-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 and 20 above respectively, and further in view of ZHANG et al (WO 2021027887 A1, PCT CN112399569A priority Date: Aug 14, 2019).

Regarding claim 2, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach:  activating or deactivating one or more UE antennas based on the determined maximum number of MIMO layers associated with the CCs in the group.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: activating or deactivating one or more UE antennas based on the determined maximum number of MIMO layers associated with the CCs in the group (see, opening and closing of the antenna and switching RF link due to switching the maximum MIMO layer number of BWPs in different CC with maximum MIMO layer number applicable to CC, adjustment of the RF link including adjusting the number of antennas, p21 6th paragraph, p25 paragraph 8, p26 2nd paragraph, p54 11th paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 10, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).


However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: wherein the indication of the at least one set is received via downlink control information (DCI) or a medium access control element (MAC-CE) (see, terminal device receives the confirmation message of configuring maximum MIMO layer for data transmission and reception when using the first BWP via layer 1 message (includes DCI) or MAC CE, p52 paragraph 4-8).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 15, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising. 
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: receiving another indication of a different set for the group of CCs; and P+S Ref. No.: 195786USQUALCOMM Ref. No.: 19578632 updating the configured maximum number of MIMO layers associated with each CC in the group of CCs based on the indicated different set.

see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: receiving another indication of a different set for the group of CCs (see, fig. 6 step 412, terminal device reports more matching MIMO layer number can be used as the maximum MIMO layer Data transmission and reception, and receives reconfiguration message according to the recommended configuration parameters, p39 paragraph 12-14 and p50 paragraph 7); and P+S Ref. No.: 195786USQUALCOMM Ref. No.: 19578632 updating the configured maximum number of MIMO layers associated with each CC in the group of CCs based on the indicated different set (see, terminal device updates existing BWP after receiving reconfiguration message containing recommended configuration parameters such as more matching MIMO layer number can be used as the maximum MIMO layer Data transmission and reception, p39 paragraph 12-14 and p50 paragraph 7).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 16, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), wherein.
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: 
each of the one or more of configured maximum number of MIMO layers configured for a group of CCs is associated with a different bandwidth part (BWP); and 


However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses:
each of the one or more of configured maximum number of MIMO layers configured for a group of CCs is associated with a different bandwidth part (BWP) (see, terminal device configured with one activated downlink BWP or one activated uplink BWP on each carrier of multiple carrier, maximum number of MIMO layers supported by the terminal device is applicable to one component carrier, therefore each configured maximum number of MIMO layers for different carrier is associated with different BWP, p21 par 5, p26 par 2); and 
receiving the indication of the at least one of the one or more sets comprises receiving an indication of a BWP (see, BWP ID included in the DCI to switch between different BWPs, switching between different BWPs and performs switching maximum number of MIMO layers accordingly, p23 par 4-6 and p25 par 8).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 17, Li’997 modified by Intel R4-1814549 discloses the method of claim 16 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: further comprising applying the configured maximum number of MIMO layers for the indicated BWP to one or more dormant BWPs for the secondary cells.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses:
further comprising applying the configured maximum number of MIMO layers for the indicated BWP to one or more dormant BWPs (see, multiple BWP other than activated BWP in a cell, p21 par 5-6) for the secondary cells (Note, an activated downlink BWP or an activated uplink BWP configured in the same cell while multiple BWP configured for each cell (carrier) of multiple cells (carriers) for CA (carrier aggregation), multiple BWPs all support the same maximum number of MIMO layers, therefore nonactive BWP also applied with configured maximum number of MIMO layers,  p21 par 5-6 and p26 par 2. Noted, secondary cells exists by virtual of multiple cells (carriers) involved in CA (carrier aggregation)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).

Regarding claim 18, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising:
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: using the configured maximum number of MIMO layers to determine one or more UE receive antennas, a number of ports, or both for a reference signal (RS), sounding reference signal (SRS), channel state information reference signal (CSI-RS) or a combination thereof.

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: using the configured maximum number of MIMO layers to determine one or more UE receive antennas, a number of ports, or both for a reference signal (RS), sounding reference signal (SRS), channel state information reference signal (CSI-RS) or a combination thereof (see, switching RF link including adjusting the number of antennas due to switching the maximum number of MIMO layers for CSI-RS estimation or sending SRS,  p25 par 8, p26 par 7, p54 par 11. Noted, the examiner picks option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).



Regarding claim 27, Li’997 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the indication of the at least one set is provided via downlink control information (DCI) or a medium access control element (MAC-CE).

However ZHANG’887 from the same field of endeavor (see, fig. 1, network device 11 and the terminal device 12 in wireless communication system, p17 2nd paragraph) discloses: wherein the indication of the at least one set is provided via downlink control information (DCI) or a medium access control element (MAC-CE) (see, terminal device receives the confirmation message of configuring maximum MIMO layer for data transmission and reception when using the first BWP via layer 1 message (includes DCI) or MAC CE, p52 paragraph 4-8).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by ZHANG’887 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to efficiently perform data transmission between the terminal device and the network device by flexible determination of the BWP switching delay  (abstract).


Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claims 1 and 21 above respectively, and further in view of Balakrishnan et al (US20210377941A1, priority Date: Sept 20, 2018).

Regarding claim 5, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein at least two of the groups of CCs include one or more of the same CCs.

However Balakrishnan’941 from the same field of endeavor (see, fig. 1, utilizing a CA functionality in system 100 comprises multiple eNBs communicates with UE, par 0021) discloses: wherein at least two of the groups of CCs include one or more of the same CCs (see, table 1, two CC combinations (combination 1 and 2) all including B2 as PCC and B4 as SCC, par 0039). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Balakrishnan’941 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to extrapolate the different CA combinations supported by the UE 105  (par 0032).

Regarding claim 23, Li’997 modified by Intel R4-1814549 discloses the method of claim 20 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein at least two of the groups of CCs include one or more of the same CCs.

see, fig. 1, utilizing a CA functionality in system 100 comprises multiple eNBs communicates with UE, par 0021) discloses: wherein at least two of the groups of CCs include one or more of the same CCs (see, table 1, two CC combinations (combination 1 and 2) all including B2 as PCC and B4 as SCC, par 0039). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Balakrishnan’941 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to extrapolate the different CA combinations supported by the UE 105  (par 0032).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of Huawei et al (“On UE assistance information”, R1-1909309, 3GPP TSG RAN WG1 Meeting #98, Prague, Czech Republic, August 26-30, 2019).

Regarding claim 9, Li’997 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058), further comprising: receiving a configuration of maximum numbers of MIMO layers per-component carrier (CC) or per-bandwidth part (BWP) (see, fig. 2 step S230-S240, terminal device receives configuration information of carrier aggregation groups including baseband capabilities to configure a target baseband capability, target baseband capability including MIMO layer quantity on each carrier supported, par 0062 0069, and 0085-0087).


receiving a configuration of maximum numbers of MIMO layers per-component carrier (CC) or per-bandwidth part (BWP);
ignoring the configured maximum numbers of MIMO layers per-CC or per- BWP when determining the maximum number of layers associated with each CC in the corresponding group of CCs.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses:
receiving a configuration of maximum numbers of MIMO layers per-component carrier (CC) or per-bandwidth part (BWP) (see, MIMO layer configurations per CC or per BWP, p1 section 1 paragraph 2-7).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).
The combination of Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: ignoring the configured maximum numbers of MIMO layers per-CC or per- BWP when determining the maximum number of layers associated with each CC in the corresponding group of CCs.

However Huawei R1-1909309 from the same field of endeavor (see, power saving techniques with PDCCH-based power saving signal/channel triggering UE adaptation in RRC_CONNECTED mod, p1 section 1) discloses: ignoring the configured maximum numbers see, UE reports reduced maximum number of layers per-BWP in UE assistance information for further configuration after configuration of maximum number of MIMO layers for each CC based on the UE capability reporting, p2 section 2 3rd paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Huawei R1-1909309 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to perform power saving techniques (p2 section 2 first paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of JIANG et al (WO2021027499A1, Foreign CN201910736595.XA PCT priority Date: Aug 09, 2019).

Regarding claim 12, Li’997 modified by Intel R4-1814549 discloses the method of claim 1 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: wherein the indication of the at least one set is received on an anchor CC for the associated group of CCs or for all of the groups of CCs.

However JIANG’499 from the same field of endeavor (see, fig. 1, UE communicates with a plurality of BSs in wireless communication system,  p10 par 3-4) discloses: wherein the indication (see, second information from PCell, abstract) of the at least one set is received on an anchor CC (see, PCell of the MCG, abstract) for the associated group of CCs see, Pcell of the MCG sends second information to alter the maximum number of MIMO layers for the cell of the MCG, abstract).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by JIANG’499 into that of Li’997 modified by Intel R4-1814549. The motivation would have been to accurately control the temperature rise of the terminal (p8 par 10).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li’997 in view of Intel R4-1814549 as applied to claim 1 above, and further in view of Ericsson (“11.11.4 MIMO layer adaptation”, R2-1909987, 3GPP TSG-RAN2 Meeting #107, Prague, Czech Republic, 26 - 30 August 2019).

Regarding claim 14, Li’997 discloses the method of claim 13 (see, fig. 1-2, information transmission method between terminal and network device in communications system, par 0054, 0058).
Li’997 discloses all the claim limitations but fails to explicitly teach: 
wherein one or more groups of CCs and one or more set of configured maximum number of MIMO layers for uplink comprises: 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for codebook-based uplink MIMO; and 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for non-codebook-based uplink MIMO.

However Intel R4-1814549 from the same field of endeavor (see, maximum MIMO layer RRC configuration, p1 section 1) discloses: 
see, gNB selects the particular capability of different sets and informs UE on the respective parameters for UL/DL to be used after UE sends multiple different sets of UE capabilities with different number of MIMO layers per CC, p2 section 2 second and third paragraph).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to efficiently resolve possible constraints in terms of RF, CA and BB processing constraints by UE (p2 section 2 first paragraph).
The combination of  Li’997 and Intel R4-1814549 discloses all the claim limitations but fails to explicitly teach: 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for codebook-based uplink MIMO; and 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for non-codebook-based uplink MIMO.

However Ericsson R2-1909987 from the same field of endeavor (see, UE adaptation to maximum number of MIMO layers, p1 section 1) discloses: 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for codebook-based uplink MIMO (see, UE indicates UL MIMO capability with codebook precoding and UE specific PUSCH parameters configured with codebook, p1 section 2 paragraph 5, p7 PUSCH-Config information element); and 
one or more groups of CCs and one or more set of configured maximum number of MIMO layers for non-codebook-based uplink MIMO (see, UE indicates UL MIMO capability without Codebook precoding and UE specific PUSCH parameters configured with noncodebook, p1 section 2 paragraph 5, p7 PUSCH-Config information element).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Intel R4-1814549 into that of Li’997. The motivation would have been to provide power saving gain and dynamic antenna adaptation by UE adaptation to the number of MIMO layers (p1 section 2 paragraph 2).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al (EP3934345A1, Priority Date: Feb 25, 2019) discloses: transmission of a notification of maximum numbers of MIMO layers to be applied to respective component carriers from the base station 20 to the user equipment (par 0019), when maximum numbers of MIMO layers to be applied to respective CCs are not signalled from the base station 20 to the user equipment 10, as the maximum numbers of MIMO layers to be applied to the respective CCs, the user equipment 10 assumes a minimum of 4 layers, in conjunction with assuming the maximum number of MIMO layers to be applied to the serving cell, i.e., to the CC, is to be the maximum number of layers for PDSCH supported by the user equipment 10 (par 0020).

Kim et al (WO 2021025362 A1, Foreign KR10-2019-0096145 PCT Priority Date: Aug 07, 2019) discloses: receiving capability report information related to a maximum number of multi-input multi-output (MIMO) layers of the terminal from a terminal; And transmitting maximum MIMO layer setting information to the terminal, wherein the maximum MIMO layer setting information is set for each cell or for each bandwidth part, and the number of MIMO layers based on the maximum MIMO layer setting information is included in the capability report 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473     
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473